—In an action to recover unpaid no-fault benefits, the defendants appeal from a judgment of the Supreme Court, Nassau County (Martin, J.), entered September 5, 2000, which, upon an order of the same court dated April 7, 2000, granting the plaintiffs motion for summary judgment upon reargument, is in favor of the plaintiff and against them in the principal sum of $12,997.40.
Ordered that the judgment is affirmed, with costs.
The plaintiff, New York and Presbyterian Hospital (hereinafter the hospital), commenced this action to recover certain no-fault benefits allegedly due its assignor, Dasanda Gaddy, by the defendants. The defendants denied the hospital’s demand for the benefits on the ground that it failed to submit its claim within 180 days after the medical services were rendered (see, 11 NYCRR 65.15 [b] [4]). However, the defendants failed to submit their denial of claim within 30 days after receipt of the hospital’s proof of claim. Under these circumstances, the defendants are “precluded from interposing [a] defense to [the plaintiffs] lawsuit” (Mount Sinai Hosp. v Triboro Coach, 263 AD2d 11, 16; see also, Presbyterian Hosp. v Maryland Cas. Co., 90 NY2d 274; Presbyterian Hosp. v Atlanta Cas. Co., 210 AD2d 210). Therefore, the Supreme Court properly awarded summary judgment to the plaintiff upon reargument.
The defendants’ remaining contentions are without merit. Bracken, P. J., Friedmann, Florio and Feuerstein, JJ., concur.